Title: To James Madison from the House of Representatives, 28 March 1806 (Abstract)
From: House of Representatives
To: Madison, James


                    § From the House of Representatives. 28 March 1806. “Mr. Joseph Clay presented to the House a petition of Jared Shattuck, a subject of the King of Denmark, by Elliston and John Perot, his attornies, which was received and read, praying to be relieved from losses and damages, sustained by the illegal capture of a vessel and cargo, the property of the petitioner, by one of the public armed vessels of the United States, on the fifteenth of May, one thousand eight hundred, and afterwards recaptured by an English privateer, carried into Jamaica, and condemned.
                    “Ordered, That the said petition be referred to the Secretary of State, with instruction to examine the same, and report his opinion thereupon to the House.”
                